     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 1 of 50    40




1    is in an environment for a long period of time.          An

2    environment in which they begin to operate on a day-to-day

3    basis in the absence of meaningful human social contact.

4                They try to adjust and survive to this environment

5    as best they can.     And the adaptation that they make is to

6    try to accommodate to the fact that there is no interaction

7    in their life, there are no meaningful social contacts.             But

8    that adaptation oftentimes leads people to atrophy in their

9    ability to interact with other people.         So much so that they

10   actually become anxious around other people, find

11   themselves, because they are hardly around anybody else, in

12   those rare instances in which they are given an opportunity

13   to interact with someone, find that this is anxiety arousing

14   and they begin to develop what I call here a social phobia

15   or an asociality.

16               I recognized this when I would do interviews with

17   people who have been in solitary confinement for a

18   relatively long period of time.       And when I was given, I was

19   -- I don't always have the opportunity to have contact

20   visits with them, but sometimes I would.         So that, you know,

21   that would be a situation in which I would be able to

22   actually sit in the same room with them rather than talking

23   to them over the, over a telephone and through glass in a

24   non-contact visit, but actually to interact with them the

25   way you ordinarily would interact with somebody who you were
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 2 of 50   41




1    visiting or somebody who you were having a normal social

2    interaction with.

3                And I realized this was, for many of them, the

4    first time that they had had this kind of an interaction

5    with anybody for months or years.        And they were

6    extraordinarily uncomfortable.       Not having anything to do

7    necessarily with me, but just because -- and some of them

8    actually verbalized it, that it made them very

9    uncomfortable, that they had to get used to it.

10               Now, sometimes they began to perspire.        Some of

11   them hyperventilated.      I, you know, had the sort of natural

12   human tendency when you meet somebody to extend your hand to

13   shake their hand.     And I had long-term isolated prisoners

14   recoil from an extended hand because it was, it was so

15   foreign an experience to them.

16               So it led me to begin to sort of dig deeper with

17   this issue and understand that this is one of the things

18   that happens to people who have been in this environment for

19   a long, a long period of time.

20               The other thing I've listed here is what I've

21   called, pardon this sort of academic jargon, but

22   derealization or ontological insecurity.         People really

23   questioning whether or not they exist.

24               And this sounded farfetched to me when I first

25   heard it, but the more I talked to prisoners, again
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 3 of 50   42




1    long-term, isolated prisoners, the more I realized that it

2    was actually a very frequent phenomenon that occurs in these

3    institutions.

4                So much of what we do and who we are depends on

5    our interactions with other people.        It's such a part of who

6    we are.   It's almost like the air we breathe.         We take it

7    for granted.    And it's only when people, for long periods of

8    time, are taken out of those opportunities to interact with

9    other people, they, they really lose a sense of themselves.

10               And I've had many prisoners say to me, I don't

11   know if I exist any more.      I don't have any -- I don't have

12   any way of affecting the world around me.         The only

13   interactions I have with people are these sort of proforma

14   superficial interactions that I have with correctional

15   staff.    And I, either there are times when I'm not sure

16   whether I'm still here.      Or they talk about an unreality to

17   their existence, not necessarily that they literally don't

18   think they are there, but that there's something unreal

19   about their, about their existence.

20               And it leads to, not surprisingly, this third

21   phenomenon that I've described here as meloncholia.           A deep

22   joylessness, a kind of a grief that's deeper than

23   depression, where people just feel like they've lost who

24   they are, who they were.      And they've lost the capacity to

25   regain.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 4 of 50   43




1                Again, this typically happens only after long-term

2    solitary confinement, but it is a deep and a widespread

3    phenomenon.

4                And then the final stage I've described here is

5    social death.    People being in an environment where as all

6    of these things have added up over time for them they are no

7    longer comfortable with people, they no longer feel

8    connected to other people.       Oftentimes relationships have

9    withered because they've been in solitary confinement for a

10   long period of time and they haven't, you know, for various

11   reasons, haven't been able to maintain contacts with the

12   outside world.

13               Many of these units are located in remote

14   locations.    So it's difficult for families to visit.

15   Oftentimes you have only non-contact visits so even when the

16   visits take place they are over a telephone, you're talking

17   to somebody through glass.       You can't touch them.

18               One of the components of this experience is that

19   in the overwhelming majority of these places there are

20   non-contact visits.     So people have not touched another

21   human being with affection for years or decades, however

22   long they've been in solitary confinement.

23               The only physical contact they'll have with

24   another human being is the incidental contact they have with

25   a correctional officer whose putting them in restraints.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 5 of 50   44




1    Otherwise, there's no opportunity to shake hands, hug, to do

2    the things we ordinarily would do, not just signs or

3    demonstrations of affection, but it's a way of reinforcing

4    our humanness.

5                 Well, you live for a long period of time where you

6    can't do even those basic things and your self begins to

7    recede.   And you experience, what I've called here, a form

8    of social death.     You really don't have any meaningful

9    contacts with people, both in the immediate environment

10   where you're denied to have those kind of contacts, but even

11   in the larger world around you.

12                And then in the case of people who are in these

13   environments for very long periods of time, they age in

14   these environments.     And, indeed, many family members also

15   age, but without them and people pass away and they

16   literally have nobody in the outside world with whom they

17   can be connected.     And they are for all intents and purposes

18   socially dead.

19   Q.    Now, did I ask you to assess whether the conditions

20   under which federal death row inmates are housed constitute

21   the kind of the solitary confinement that you've been

22   speaking of?

23   A.    Yes.

24   Q.    And before I asked you to do that in this case, had you

25   in fact toured any isolation units within the federal system
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 6 of 50   45




1    or interviewed any federal prisoners about the kinds of

2    issues you've been discussing here?

3    A.    Yes.   I've toured the federal administrative maximum

4    security, which is commonly referred to as ADX, in Florence,

5    Colorado several times.      Interviewed many prisoners there.

6    Q.    And the ADX Unit is for non-death row prisoners who,

7    for whatever reason, are confined in solitary confinement?

8    A.    Yes.   There are, in fact, several death row prisoners

9    who have been sent to ADX who are currently confined in ADX,

10   but it's primarily, overwhelmingly not a death row unit, but

11   a long-term maximum, super maximum security prison.           Perhaps

12   the, you know, the most modern and among the most isolating

13   in the United States.

14   Q.    And how about your experience with death, federal death

15   row before your involvement in this case?

16   A.    I, yes, I have, I had been to the special confinement

17   unit, but did not tour it.       I conducted interviews with four

18   or five prisoners in 2012 at the request of some federal

19   attorneys who were concerned that clients on the federal

20   death row were becoming so despondent over their conditions

21   of confinement that they may be volunteering to be executed,

22   to waive their appeals because the conditions were so

23   severe.

24                And so they asked me to begin the process of

25   trying to evaluate that issue, in a general way, to
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 7 of 50   46




1    understand what conditions were like and how -- if they were

2    having an effect on people and, if so, how.

3    Q.    And did that process involve actually interviewing

4    federal death row inmates in 2012, I think you said?

5    A.    Yes.   November of 2012 I was there.       And in a room

6    that, a picture of which is coming up, but there's an

7    attorney visiting room in the federal death row at Terre

8    Haute.    And that's where I conducted those interviews.

9    Q.    Did you draw any conclusions as a result of those

10   interviews in terms of conditions at that point?

11   A.    The conditions that were described to me by the

12   prisoners I interviewed were severe, but I hadn't seen them

13   myself.   But they certainly gave me reason for concern that

14   that, that what the routines that the prisoners described in

15   2012, and their reactions to those conditions, were --

16   underscored concerns about the negative long-term effects of

17   living in that environment, yes.

18   Q.    Now, and just recently, were you permitted to actually

19   tour the facility?

20   A.    I was.

21   Q.    When did that happen?

22   A.    It happened just last week, on last Thursday, July 7,

23   2016.

24   Q.    Now, as a result of that visit, and also as a result of

25   looking at some photographs that were in discovery, do you
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 8 of 50   47




1    have some photographs that you could use to sort of walk the

2    Court through what the conditions are like there?

3    A.     I do.    I thought it would be better to try to explain

4    this with photographs.      And I'll sort of narrate them as we

5    go through.

6                And I'll do this quickly and please stop me if I

7    skip over something, but I'll try to recreate what it was

8    like as you walk into the, into the institution and then

9    eventually get into the -- the special confinement unit is

10   generally referred to both by the staff and by the prisoners

11   as the SCU.     SCU.   So if I lapse into that you'll know

12   that's what I'm talking about.

13               This is just the entrance, the outside entrance to

14   the main prison.       The Terre Haute complex is a large prison.

15   It's got a general population unit.        It's also got an

16   infirmary and a special housing unit that you'll see in a

17   minute.    And then in that unit that houses the special

18   housing unit also houses the special confinement unit or the

19   SCU.

20   Q.     And just so we're clear, in terms of the special

21   housing unit, is that an isolation unit for non-death row

22   inmates?

23   A.     It is.   It's special housing unit or security housing

24   unit, or SHU, is a term which is used widely in the United

25   States to describe isolation, solitary confinement, supermax
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 9 of 50   48




1    type prison units.

2    Q.    So are these units basically prisons within prisons?

3    A.    That's exactly what they are, yes.

4    Q.    All right.    Next slide, please.     What do we see here?

5    A.    So this is just the entrance area.        Everybody going

6    into the prison.     Visitors and staff enters in this way.

7    This is where the security is done and so on.

8                And then you move through this area to the next

9    area.    And this is the entrance to the actual prison itself.

10   So the visiting entrance is a slight distance away from the

11   entrance of the prison, but, you know, you can see here the

12   large walls that surround the entire prison as you go in.

13               And then when you get through that first gate or

14   door you enter then a series of gates and walk down a

15   hallway, a long hallway towards the area where the special

16   housing unit or the SHU is located.        So you can see it's a

17   fairly long hallway.      And the special housing unit and the

18   special confinement unit, the federal death row, is down

19   this hallway.    You have to go through a door.

20               The special confinement unit is on the second

21   floor.   So there's an elevator.      You go through the next

22   door.    Take the elevator up.

23               THE COURT:    I've been on a couple prison tours,

24   not to this one, they didn't encourage photography.

25               THE WITNESS:    No, they didn't.     And it was -- so
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 10 of 50   49




1    some of these photographs, as Mr. Burt described, these were

2    not taken by me.     I'm not sure whether I would have done a

3    better or worse job, but I can't take credit or blame for

4    the photography.

5                So some of these photographs came from a file that

6    involved an incident in which I believe Mr. Fell was

7    involved in and you had photographs that had been taken of

8    the facility.

9                And then other photographs were taken -- I

10   requested, the legal affairs coordinator accompanied me, at

11   the prison accompanied me on the tour.         And I requested of

12   him certain photographs to be taken of places that I wanted

13   to be able to illustrate to the Court.

14               We got those, those photographs last night at

15   about 9:30.     So I've integrated some of those photographs in

16   here.    You'll see, they are distinctively marked.         And it

17   will be clear when those photographs come up.          But most of

18   the photographs, and all of them up to this point, are ones

19   that were in the file that you gave me Mr. Burt.

20   Q.    All right.    Next slide?

21   A.    So this -- so that this is the entrance to the unit,

22   which you go inside the unit.        Let me, let's back up and let

23   me just talk for a second.       Can we go back to the slide

24   before that?

25               MS. DeWOLFE:    I'm very sorry, I don't think I can
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 11 of 50    50




1    without jeopardizing everything.

2                THE WITNESS:    You can't.    Okay.    All right.    So

3    that's okay.     There's, that, a slide like that comes up I

4    think again.     So you enter into the unit, and let me put on

5    my glasses and see, the corner where these three housing

6    units come together is the, there's an area that, sort of in

7    the very middle of the page it says, officer's station.

8    Exactly.    That's, that's called -- referred to by the staff

9    and the inmates as the bubble.        That's the control room

10   where the officers both have the security and restraint

11   equipment and also control movement in and out of the unit,

12   including being able to open the doors.

13               So this is a relatively modern facility in which

14   the inmate movement is controlled in large part centrally

15   with mechanically controlled locking devices.

16               Right where that arrow is, is the entrance to the

17   unit.    So that was the earlier photograph that we went by

18   quickly was taken right where that arrow is sort of looking

19   out on the floor of the unit, which is generally referred to

20   as the rotunda.

21               If you look, if you look at the arrow and then to

22   the left you'll see below a series of rooms.          There's a room

23   that's labeled law library.       I'll show you a photograph of

24   that in a moment.      That's an area where prisoners are able

25   to access the law library.       They have to make an appointment
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 12 of 50     51




1    to do it.    They get scheduled to do it.

2                They are taken out of their cells and they are

3    placed in that room.      Only one at a time.      And they have

4    access to a computer terminal on which they can do legal

5    research.

6                The next room over is listed as an inmate

7    workroom.    This room is depicted on this graphic as an empty

8    room, but it isn't empty.       It's actually filled with eight

9    cages.    I don't know how else really to describe them.             They

10   are telephone booth size, type size cages, not unlike the

11   cages that we'll see in a minute that are used for exercise,

12   but they are smaller.

13               And in this inmate workroom these, the cages are

14   there because, it was described to me, the unit manager

15   Mr. Sample, Mike Sample, explained to me that this was an

16   area which was used primarily for religious services.

17               So when prisoners are given an opportunity to come

18   out for appropriate religious services once a week they are

19   placed in these cages because they are not allowed to have

20   contact with one another.       So they are placed in the cages

21   and then the minister, or which ever denomination it is,

22   comes in and administers the religious service.

23               There's also another, another workstation.         I

24   believe there's two workstations in separate cages.           So two

25   of the cages have a computer terminal in it.          And, again,
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 13 of 50   52




1    prisoners who have made appointments can do legal research

2    in that room in one of the, in one or another of those two

3    cages that are wired with a computer terminal.

4                Just to give a sense of, so we won't look, I'll

5    show you these places, but just to get a sense of the

6    configuration, if you go further down that bottom row there

7    are some sort of empty areas that are, that are described as

8    outdoor recreation.      These are also cage-like units, but

9    they are outside.      Remind you, that this is, that this is

10   the second floor.      This is actually on the roof of the

11   building.

12               So these are, these are, when the prisoners go

13   outside they go outside and they are on the roof of the

14   building.    There are walls on the side so you can't see

15   past, past the walls.      You can't see anything from that

16   vantage point except above you.        You can see above, the sky

17   above obviously.     I have a photograph of the cages, which

18   I'll show you in a moment.

19               The three spokes that are coming out of the

20   rotunda area or the open area are the housing units.           And if

21   you proceed from left to right, or in a clockwise direction,

22   the housing unit on the -- the first housing unit on the far

23   left, the one that only has one row of cells, is the housing

24   unit that is reserved -- it's unit or Range A.          It's used

25   for prisoners who are in what is described in the SCU
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 14 of 50    53




1    protocols, it was reserved for prisoners who have received a

2    notice of impending execution.        So it's set aside as the

3    place where prisoners who have been notified that there is

4    an imminent execution will be, will be housed.          And there

5    are a certain set of protocols that apply to them.

6                The day that I was there I was informed that there

7    were several other prisoners who were housed in that unit

8    for different reasons, not because they had an impending

9    execution, but some of them were on special administrative

10   measures or SAMs.      There were two of them on the second

11   floor.    And then there were two other men on the first floor

12   who were there for various reasons.

13               This configuration is different.        You can see it

14   from the diagram.      There's only one row of cells on -- to a

15   unit.    I should point out that these are, all of these

16   housing units are two stories high.         So you can -- obviously

17   this is a two dimensional diagram, but the third dimension

18   is that there are two floors or stories to each one of these

19   units, including that first one or A Range.

20               The other thing that's different about A Range,

21   and I'll show you this in a minute, is that the

22   configuration of the cells is slightly different.           There's

23   an interior, corrections people refer to it as a sallyport

24   door.    There's the outer door and then there's an interior

25   door.    And I have a picture of that I'll show you in a
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 15 of 50   54




1    minute.

2                Just, I think may be the only schematic that I

3    have so I'll just quickly go through it and then I'll show

4    you the actual facility.

5                B Range, in the middle, is for prisoners who are

6    on phase two.     This is the phase where prisoners have the

7    possibility to have very limited interaction, face to face

8    contact with other, with other prisoners.          And I'll describe

9    what that consists of in a moment.        But those prisoners who

10   are on phase two are housed in that middle, in that middle

11   unit.

12               And then to the right, or as you go clockwise to

13   the end, that's C Range.       And the prisoners who are in that

14   range are on phase one.       And this is complete non-contact.

15   There's never -- they never have the possibility of being in

16   the presence of another prisoner.        And that, that includes

17   when they are exercising or any of the other activities that

18   take place.     They are always separated from another one,

19   either in the cell that they are in or in a cage or in some

20   other way.

21   Q.    Where does somebody start out when they first come to

22   death row?    Are they assigned to a particular phase, and, if

23   so, how long do they stay in that phase before they move to

24   another?

25   A.    So there are actually more people in phase one in the
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 16 of 50    55




1    institution.     There are about, 52 I think was the count the

2    day that I was there.

3    Q.    Fifty-two total in the entire unit?

4    A.    Total in this unit, yes.       There are 120 cells.     And

5    there are 52 prisoners, according to Mr. Sample.           I didn't

6    see any documentation of that, but that's what he

7    represented to me.

8                There are more than that, there are more than 52

9    death sentenced federal prisoners in the United States.

10   There are, there are a couple of them, who I mentioned a

11   moment ago, at ADX.      There is one prisoner, who is a female.

12   And she wouldn't be housed there.        And there is another

13   prisoner who was at the hospital the day that I was there.

14   So the count, I think, was about 52.         And 29 of whom were on

15   phase one.    So you can see the majority of prisoners are on

16   phase one.

17               You stay on phase one a minimum of one year when

18   you go into the facility, but most people have been there

19   much longer.     Any prisoner who is, has been convicted of

20   attempted murder or murder in a correctional institution

21   stays permanently on phase one.        Other, other prisoners are

22   considered for movement to phase two after a year, but for

23   various reasons many of them don't get moved, so have,

24   basically have stayed on phase one.

25               Phase two is different in, I suppose a significant
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 17 of 50   56




1    respect, but not dramatically so.        Phase two prisoners are

2    allowed to apply to have a partner who serves as an exercise

3    partner or a recreation partner.        And also prisoners who are

4    on phase two get two hours a week of what's described as

5    leisure time.     There's a room on B Range where it's at the

6    very beginning of the entrance to B Range.          It's to the

7    left.    It's a room with a table in it, there's a television,

8    and there's some board games and prisoner -- and a

9    microwave.    Prisoners who have a partner, who have been

10   approved to have a partner.       The partner, incidentally, is

11   assigned by the institution.       So you don't get to just pick

12   your own partner.      The institution has to approve the person

13   who will be your recreation partner.         You can go into that

14   area for two hours a week.       And you can also go out to

15   outdoor exercise with that person.

16               Prisoners, whether you're on phase one or phase

17   two or phase three, are permitted out of their cells to go

18   to outdoor or indoor exercise one hour a day, five days a

19   week.

20               So the total amount of time that a prisoner is in

21   phase one would be regularly out of his cell would be five

22   hours a week.     The rest of the time they would be isolated

23   in their cell by themselves.

24               And those who are on phase two, and assuming they

25   have been approved for the leisure time, not everybody on
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 18 of 50   57




1    phase two has been approved for this, you would have five

2    hours of out of cell time for exercise or recreation and

3    then an extra two hours of leisure time in that leisure

4    room, for a total of seven hours a week.         Otherwise, they

5    too are confined in their cell and confined in their cell by

6    themselves.     So the fact that you have an exercise or a

7    leisure time partner doesn't mean that you have any other

8    contact with that person other than the time that you are in

9    recreation or the two hours a week you would be in the

10   leisure room.

11   Q.    In terms of the number of hours, maximum number of

12   hours they can be out of their cells, how does that compare

13   to other solitary confinement situations you're familiar

14   with?

15   A.    It's on the -- it's on the restrictive side.          Not, not,

16   not the opportunity to have an exercise partner or a leisure

17   partner, but if you look overall just at the amount of time

18   they are out of their cell, this is severe.          Most prison

19   systems with which I'm familiar provide a bit more out of

20   cell time, even severe units.

21               Realize when we were talking earlier about the

22   definition of solitary confinement, 22 or more hours

23   confined to yourself.      The best of circumstances in this

24   unit you are in your cell 23 hours a day.          If you take into

25   account the five hours of outdoor recreation, and the two
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 19 of 50   58




1    hours of leisure time, that's seven hours a week.           That's

2    one hour, average one hour a day that you are out of your

3    cell.    So, you know, it, as these things, in my experience,

4    this is a restrictive environment in terms of the amount of

5    out of cell time.

6    Q.    Did you have an occasion, in the course of your

7    preparation of this case, to talk with a former warden of

8    death row, Mark Bezy?

9    A.    I did.

10   Q.    And were you able to determine, through your

11   conversations with him, or otherwise, whether the federal

12   system has yet had experience with inmates who have been

13   moved into phase three, in other words, that informed that

14   there is going to be an execution and then moved off that

15   phase and told your execution has been postponed?

16   A.    Yes.

17   Q.    Has that happened in the federal system yet?

18   A.    It has happened.     It has happened in the federal

19   system.    He had personal experience with this.        He knew a

20   number of cases, I believe some of which he was actually the

21   warden at the facility when it happened, where he had to

22   counsel the men who had pending execution dates.

23                There's a certain protocol, he described it to me,

24   as involving the details about who, who, to whom they wanted

25   their property sent, how they wanted their body to be
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 20 of 50   59




1    disposed of.     They had to identify people who they wanted to

2    be witnesses to their execution.        And then they were moved

3    to this special unit, this A Range, where they were, where

4    they were isolated even further.

5                You know, I should point out, I'll give, I was

6    going to get to this when we looked at the A Range

7    photograph, but A Range is, I mentioned that there are 52

8    people in the unit and there are 120 cells.          So there are a

9    lot of empty cells in this unit.

10               A Range is almost completely empty.        So there are

11   a total of two people on the second floor.          And I think

12   there are 16 cells.      And those people are at opposite ends

13   of the hallway.

14               So they're, they are not only isolated in their

15   own cell, but they are isolated in the sense that there's no

16   one around them.     I mean, the man who is at the end of the

17   second floor of A Wing is literally 14 cells away from any

18   other human being on a day-to-day basis.         He is a death

19   sentenced prison who is on special administrative measures.

20   Q.    You mentioned in your report that, and you allude to a

21   letter, I think, by some of the prisoner representatives,

22   that recently there's been issues about people being too

23   easily moved from phase two back to phase one because of

24   rules violations?

25   A.    Yeah.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 21 of 50   60




1    Q.    Would you explain that a little bit?

2    A.    Well, there's a lot of discretion, and as there is in

3    many correctional settings, about whether or not somebody is

4    going to be punished for a rule violation.          And there was

5    general unrest among the death sentenced prisons about what

6    they regarded as an arbitrariness to decisions that were

7    being made about relatively minor rule violations resulting

8    in them being moved from phase two back to phase one.

9                And, you know, it's, it is -- I mentioned that

10   there are -- that the difference between the two phases are

11   not dramatic but, but they are substantial when those are

12   the only privileges that you have.

13               The unit manager, Mr. Sample, made it clear to me

14   that the privileges that prisoners have on phase two are

15   just that, they are privileges.        And that he made it very

16   clear that they could be withheld or denied based on the, on

17   the decision of the administration, primarily him, but other

18   people as well.

19               THE COURT:    Mr. Burt, why don't we take a break.

20               MR. BURT:    Certainly.

21               THE COURT:    It's 10:30.    I would leave you with a

22   question, if I could, because you are also an attorney,

23   right, that's what we started out?

24               THE WITNESS:    More or less, Your Honor.

25               THE COURT:    More or less.     So here's my question
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 22 of 50     61




1    really, the additions and concerns about isolation which

2    you've studied, certainly aren't unique to death penalty

3    cases.    They don't strike me as sort of necessary or

4    essential to the operation of a death penalty system.            And

5    they are separate in many ways from the process of

6    adjudicating a death penalty case.        So my question, and I'll

7    leave you to think about it over the break, why aren't these

8    issues subject to review and correction through something

9    like a civil case challenging conditions of confinement

10   rather than this case which looks more at the

11   constitutionality of the penalty and the process itself.

12               THE WITNESS:    I'd be happy to answer that.

13               THE COURT:    Okay.   Catch you in 15 minute.

14               MR. BURT:    Thank you.

15               (The Court recessed at 10:30 a.m. and resumed

16   10:45 a.m.)

17               THE CLERK:    Your Honor, we are back on the record

18   in criminal number 01-12, United States of America versus

19   Donald Fell.     And we have Craig Haney as a witness.

20               THE COURT:    So what do you think, why are we here

21   with these issues as opposed to in something like a Bivens

22   case?

23               THE WITNESS:    Well, first of all, there have been,

24   there has been civil litigation having constitutional

25   challenges to this.      And I participated in some of them.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 23 of 50   62




1    And they have been overwhelmingly successful in the sense

2    the Courts have agreed with the literature that I presented

3    about the negative effects on someone.

4                The issue then becomes, what is the remedy, what

5    do you do to address these concerns.         And I think where most

6    Courts have come out is to, is to reduce the amount of time

7    that people can spend.      We just finished a case in

8    California in which, although the Court didn't reach this

9    decision, the parties did, ending long-term solitary

10   confinement.

11               So the idea is not that you can, that you can or

12   will end the practice per se, but that you will address the

13   issue of duration, sort of the worse effects that I was

14   talking about earlier.

15               The other resolution the Courts have reached is

16   that there are certain kinds of people who should never be

17   in these places, particularly the mentally ill.           So mentally

18   ill prisoners have a higher likelihood of getting in a

19   segregation unit, their mental illness tends to precipitate

20   disciplinary infractions, they get written up for it, they

21   get put in isolation.      They shouldn't be there.       Oftentimes

22   their mental illness worsens in the face of these conditions

23   and so Courts have recognized that and said those folks need

24   to come out.

25               The problem is, Your Honor, that it is difficult
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 24 of 50   63




1    to reform these places.       Correctional reform is difficult in

2    its own terms.     This is a -- so with respect to death row,

3    it's a much, in a certain sense a more complicated issue

4    because you really can't shorten the time.

5                So if you make a correctional commitment to

6    putting death sentenced prisoners in conditions of isolation

7    the remedy that many, not just Courts, but correctional

8    systems have moved to of shortening the amount of time, sort

9    of avoiding the worse case scenarios of long duration, all

10   those changes I talked about, with a population of death

11   sentenced prisoners they are, you know, the normative times

12   now are measured in many years or even decades.           So you

13   really can't, you really can't circumvent the problem by

14   shortening the length of time in an effective way.

15               And, you know, it's my understanding that what,

16   that Justice Breyer's point is, that this is an additional

17   punishment over -- it has become a -- long-term solitary

18   confinement has become an inevitable component of a death

19   sentence in the United States simply by practice, simply by

20   virtue of the fact that this now is part and parcel of the

21   sentence by virtue of the lengths of time and by virtue of

22   the correctional decision to keep and overwhelming number of

23   death sentenced prisoners in isolation conditions.

24               THE COURT:    All right.    Thank you.    I appreciate

25   you thinking about it.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 25 of 50   64




1                MR. BURT:    Thank you, Your Honor.

2                DIRECT EXAMINATION CONTINUED BY MR. BURT:

3    Q.    So, doctor, I think we're ready to sort of move through

4    the rest of these photos fairly quickly in terms of

5    educating the Court here on what this place is about.            So if

6    you could maybe narrate?

7    A.    Yes, I will.     And I will do it expeditiously.       This is

8    one of the photographs that was provided to us.           This is one

9    of the photographs that I asked to be taken and that we got

10   last night.

11               This is a photograph of the law library.

12   Prisoners are allowed in here one at a time.          Your clerk was

13   nice enough to show me the technology whereby I can circle

14   things.    So I'm going to try this.      So this is the computer

15   terminal to which a prisoner has access when they are doing

16   legal research.

17               This is a small room that's off of the main

18   rotunda area that I was describing earlier.          When you first

19   come into the unit it would be to the left as you are

20   walking into the rotunda..

21   Q.    Next photo?

22   A.    Good.   Thank you.    This is a, just a perspective

23   photograph.     This is on the bottom of the B Tier, the middle

24   housing unit.     And it shows you up here where the location

25   of the bubble or the control room where the officers are.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 26 of 50     65




1    This is obviously the entrance to the housing unit.

2                The next photograph shows you, as you're going

3    into the unit, walking from the rotunda.         Again, this is the

4    B or the middle housing unit.

5                You walk through a gate to get in.        You can see

6    the cells are arranged, this, the housing units B and C have

7    cells on both sides of the hallway or the tier.           You can see

8    that the -- they all have, and I'll show you a close-up of a

9    door in a second, but they all have these solid metal doors.

10               The next photograph is the opposite perspective.

11   So that's looking down from the end of the hallway.           The

12   cells at the very end looking down to where the entrance is.

13               I'm just going to guess here there's about 15, 16

14   cells on each side.      And then, again, remember these are two

15   story housing units or walks.        So each one, A, B and C, both

16   have two stories to them.

17               Let's to go the next one.       This is the, this is

18   the housing unit that I described as having only one, one

19   row of cells.     Both the bottom and the top floor are

20   configured in this way.       This is the unit where I was

21   describing earlier, prisoners who have pending execution

22   dates are placed.      This is the A Block or A Unit.

23               This is what one of the cell doors looks like.

24   There's solid steel, small thin window.         Notable because

25   obviously prisoners can't see into each other's cells.               You
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 27 of 50   66




1    know, if you're looking out of your cell you would only

2    really be able to see another prisoner if that other

3    prisoner happened to be looking out of his cell at the same

4    time.

5                So these are obviously designed to allow the staff

6    to look in, monitor or check on prisoners.          But they don't

7    provide prisoners with very much visual access to anything

8    outside of their cell.

9    Q.    Is this a standard in isolation units, these solid

10   doors or does it vary?

11   A.    It varies actually.      I mean, this is -- again, this is

12   on the more sort of severe and secure range of solitary

13   confinement units.      There are some solitary confinement

14   units in the United States that have open cells.           You know,

15   they sort of have classic bars, open barred cells so that

16   you have visual access to the hallway, visual access to

17   prisoners who are housed in other, in other cells if you

18   have cells across from you.

19               In other units there's a kind of a metal mesh on

20   the cell.    Pelican Bay, for example, where some of the data

21   that I cited and showed the Court earlier was collected, has

22   a, kind of a tight metal mesh or grate on the door, but it

23   does allow much greater visual access.         Here the, your

24   visual access to the outside is, as I said, quite

25   restricted.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 28 of 50   67




1    Q.    All right.    Next photo?

2    A.    So this is a look inside one of the cells.          This is an

3    empty cell.     I'll show you a cell in a minute, a couple of

4    cells that are occupied.       But unique configuration in a

5    sense because, well, two reasons.        Here is this sallyport

6    grate that I talked about earlier.

7                Now these are only the cells that are in the one

8    unit that, the A Run, the first unit that I described, where

9    prisoners who are on, what's described as phase three, are

10   housed and a couple of guys who I described earlier who were

11   there for other reasons.

12               So what this means is when you open that metal

13   door, it's the same outside metal door, but when the

14   correction officer in the bubble opens that door, instead of

15   walking into the cell there is this additional grate or

16   sallyport configuration.       And that then has to be opened --

17   a second, a second gate then has to be opened for -- in

18   order for the prisoner to come out.

19   Q.    All right.    The next photo?

20   A.    So this is a photograph of only a few of the doors.

21   Each one of the housing units have these, they go by

22   various, various terms.       They are basically what they, they

23   call them at the SCU, food tray extenders.

24               So this is a procedure which is used if

25   correctional officers who have to, of course, feed
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 29 of 50   68




1    prisoners.    They come around several times a day with food.

2    Prisoners eat in their cells.        And if a correctional officer

3    is having a difficult time with a prisoner who may be

4    jostling the food tray or refusing to give it back, or

5    whatever, they get, those prisoners get placed in this cell.

6    And this is a mechanical way which allows the correctional

7    officer to control the delivery of the food tray.

8                So the officer would put the food tray in this

9    device.    And he would pull the lever allowing the prisoner

10   to have access to the food tray.        So there's no -- rather

11   than the normal exchange through the tray slot.           Which I'll

12   show you in a second, the exchange of the food tray happens

13   through this food tray extender.

14               There are only a few of these on the doors of the

15   cells in the various units, but they are there.           And that's

16   a configuration that they do use.

17   Q.    Next photo?

18   A.    Again, this is inside a more typical cell, either in

19   housing Unit B or C.      Unusual configuration I started to say

20   a moment ago.     These don't have that interior sallyport, but

21   they do have something which very few other solitary

22   confinement units in the country have, which are interior

23   cell showers.

24               So this is a configuration, I first saw it at ADX

25   in Florence.     This is one of the only other few units in the
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 30 of 50     69




1    country that have it.      It's important because what it means

2    is that prisoners stay in their cell to shower.

3                So in other solitary confinement units you

4    typically get out of your cell several times a week in order

5    to be escorted to a shower somewhere in the unit.

6                And so prisoners have an opportunity for

7    incidental social contact with others as they are walking to

8    the shower and at least it's an opportunity to get out of

9    your cell.

10               In these units prisoners don't have to do that.

11   And so they -- and, in fact, aren't allowed to do that.              So

12   they stay in their cell and shower.         You can see there's a

13   little metal cabinet where prisoners keep their property.

14   There's a bunk.     Basically the cells are all the same.            Very

15   few variations.     I looked in every cell when I was there.

16   And there was virtually no difference in the configuration

17   of the cells.

18               There's a little desk over here and a plastic

19   chair the prisoners can sit at.        There is a window on the

20   back.    The windows are all the same.       They are covered with

21   opaque covering.     So that, although light can come into the

22   cell through the window, and you can see it here, you cannot

23   see out of the window.      You can't see anything through the

24   white.    It looks like kind of a plastic, either a pane or a

25   chemical which the window has been covered with so that it's
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 31 of 50   70




1    impossible to see anything outside of the window.

2                Unless they are on punishment status prisoners

3    have small televisions in their cells.         And, of course,

4    there will be a sink and a toilet over here.          Prisoners

5    sleep and eat and defecate and shower and do whatever they

6    do on a daily basis in, in these cells with the exception

7    of, as I said, the hour a day that they go out to exercise.

8    Or if they are on phase two and they are approved for a

9    leisure period they get two additional hours in that leisure

10   room.

11   Q.    Next photo, please?

12   A.    This is inside of a cell that Mr. Fell actually, it

13   turns out, occupied, at least in 2012.

14   Q.    Next one?

15   A.    Next slide, so you can get a feel for what a cell looks

16   like when, again, this is Mr. Fell's cell, not necessarily

17   his current cell, but a cell that he was in in 2012.

18               This is a relatively neatly kept cell, I must say.

19   It varies.    You're going to see a cell in a minute that's

20   not kept quite this way.

21               I make a point when I go to these units to look

22   inside cells and see what people are doing, what their cells

23   look like, and so on.

24               The day that I was there I noted that many of the

25   men, it was about 10:30, 11 o'clock in the morning, many of
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 32 of 50   71




1    the men were asleep with the covers pulled up over their

2    heads.    And you see this phenomenon in these kinds of units

3    often.    It's a sign or a symptom that prisoners have

4    relatively few activities in which to engage.          There's

5    nothing for them to do.       There's no reason to get up.

6    There's no reason to do much of anything.          And so, you know,

7    it's, it, if you see it in a widespread basis it's a sign

8    for concern because it suggests that people have become

9    increasingly disconnected from the world in which they are

10   living.

11               I didn't do a systematic study of the prisoners in

12   this institution, so I don't want to imply that I know that

13   that's what's happening to them.        But I did note there were

14   a lot of people at that hour of the morning who were just

15   inert, not doing anything all.

16               When you counsel people about how to survive this

17   kind of environment you counsel them against that.           You

18   counsel them to get up at the same time every morning early,

19   engage in activities, even if it's the same thing every day,

20   to impose on yourself a structure because if you don't do

21   that you are unlikely to be able to survive it.

22   Q.    Next photo, please?      This is just another shot of that

23   same cell?

24   A.    This is the same, this is the same cell.         It's not

25   uncommon for prisoners to sometimes cover.          So it looks like
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 33 of 50    72




1    this is a person who maybe is drying something.           Prisoners

2    will sometimes put a towel or covering over the commode to,

3    you know, for obvious sanitary reasons.         Um, and this is the

4    environment in which prisoners in this unit will be living,

5    as you'll see, on a very long-term basis.

6    Q.    Next photo, please?

7    A.    This is another cell.      Obviously much less well kept.

8    I don't know exactly why the cell looks like this, but, you

9    know, it would be a cause for concern if somebody was living

10   like this for a long period of time.

11               It's not uncommon to see cells that look like

12   this.    And I saw a few when I was in the unit, not

13   necessarily quite as disheveled as this, but where people

14   had obviously just kind of lost contact with the rhythm of

15   life, with the rhythm of their day.

16               And you can imagine how difficult it would be for

17   somebody to survive in an environment where you don't get

18   out of your cell, where you do basically all of the things

19   that you're going to do in a day in this same 60 or so

20   square foot environment.       You accumulate property, you

21   accumulate food.     It becomes difficult for you to take care

22   of all that.     And eventually, for many people, not

23   necessarily everybody, it becomes difficult for you to take

24   care of yourself.      And that's sometimes manifested in the

25   way in which you live in these environments.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 34 of 50    73




1    Q.    If you could move ahead, I want to skip ahead to a

2    couple of slides here, until we get to the page.           Is there

3    something you wanted to say?

4    A.    Well, I just wanted to -- I'll just give you a

5    configuration.     Maybe -- we can't back up.       Great, great, we

6    can now.

7    Q.    We figured that out.

8    A.    All right.    So this is where you enter.       And this is a

9    slide that we started with and I quickly skipped by it, but

10   this is the entrance.      So the elevator is over here.       And

11   you come off of the elevator and into the unit this way.

12   This obviously is the bubble.

13               Back here is where we're about to go.         It's the

14   visiting area.     It's, this is the internal area.        This is

15   where the prisoners are taken for their visits by

16   correctional officers.

17               I should point out that there are on the doors of

18   the prisoners indications of how many correctional officers

19   are needed for an escort.       So there is a -- no prisoner gets

20   out of their cell without being placed in restraints before

21   they even get out of their cell.        That's the procedure.

22               Some of the prisoners have a one person escort,

23   but many of the prisoners have additional escorts assigned

24   to them.    And that's designated on a card on the door

25   outside their cell.      And I saw as many as three correctional
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 35 of 50   74




1    officers indicated as needed for an escort.          But the point

2    is, nobody leaves their cell without being under at least

3    one, and sometimes as many as three correctional officers,

4    and sometimes as many as three and a lieutenant escorting

5    them.

6                In any event, under whatever circumstances they

7    are moved through the unit, and if they have a visit, a

8    social visit or a legal visit, they are going to go back

9    through that door.      And the visitors will be coming through

10   another hallway that's over here.        They never, of course,

11   enter the area itself.

12   Q.    Next photo, please?

13   A.    This is the visiting area.       This is the back end of the

14   visiting area.     So these are the doors through which the

15   prisoner will go.      This is a seat where if a prisoner is

16   having a legal visit, which will be a contact visit, these

17   are the only kind of contact visits prisoners are allowed to

18   have, there's always a correctional officer stationed on a

19   chair sitting behind the room in which the contact visit is

20   taking place.

21   Q.    Next?

22   A.    This is the attorney visiting room.        There were three

23   of them.    There are a total of six visiting rooms in the

24   facility.     Three are attorney visits.      Visiting rooms, they

25   are identical, they all look like this.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 36 of 50        75




1                 The attorney or the prisoner sits on one side or

2    the other.    I can't tell which side the picture was taken.

3    But they are identical basically on both sides.

4                 And the, the contact visits are done in these

5    three rooms.     The day that I was there there was a contact

6    visit with an inmate and an attorney taking place there.

7    Q.    Next?

8    A.    This is the social visiting area.        There are, again,

9    there are three of these rooms.        So a prisoner sits on one

10   side of the window and the, he and the visitor communicate

11   over a telephone.

12                If a prisoner is getting a religious visit or

13   visit from an outside organization that will take place in

14   that room, in this non-contact visiting basis as well.               So

15   the only time a prisoner in this unit would have a contact

16   visit would be on a legal, on a legal basis.

17   Q.    And then the last photo I think is the, is this the

18   exercise area?

19   A.    Yes.    So this, these, this is a photograph that the

20   former warden of the facility, Mark Bezy, provided me with.

21   I'd asked for photographs to be taken of this and also the

22   cages that are in that inmate workroom, but for some reason

23   or another I didn't receive them.        But Mr. Bezy had a

24   photograph of the outdoor exercise cage.

25                So you can see, a couple of things are notable.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 37 of 50   76




1    One is that they are, they are clearly cages.          They are

2    larger than the cells obviously.        And phase two prisoners

3    who are approved to have an exercise partner can have, there

4    can be two people in these cages.

5                The only equipment which is allowed out there is a

6    basketball.     There's a basketball hoop in each one of them.

7    You can vaguely make it out up there.

8                The day I was there there were four men who were

9    out.   They were each individually exercising.         They didn't

10   have exercise partners.       They were really just walking

11   around the perimeter of the unit getting their exercise that

12   way.   They weren't, no one was playing basketball.

13               There are eight of these.       It looks much longer --

14   it looks like a very long hallway, but it actually isn't.

15   If you count them it actually adds up to eight.           So this

16   last one here is the eighth one.

17               And Mr. Sample told me that they rarely have --

18   almost never have that many people out there.          And they

19   oftentimes will separate them so they are not in adjoining,

20   in adjoining cages.      So there may be four people out there

21   but they might be separated by a cage.

22               You can't, you can see, you can see it overhead

23   here, but you can't see anything else.         So there's no,

24   there's no view here that you can actually, where you can

25   actually see the outside world or nature or see a horizon or
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 38 of 50     77




1    anything like that.      You are on the roof of this facility.

2                The security housing unit inmates, the security

3    housing unit is exactly the same configuration.           At least I

4    was told that.     I didn't see it.     And it's underneath this.

5                So the security housing unit inmates exercise in

6    cages like this, but instead of this sort of sky-like area,

7    they have a ceiling or a roof over their head.          Otherwise

8    the units are identical.

9    Q.    So going back to the definition of solitary confinement

10   that you --

11               THE COURT:    Are we done with the photos?

12               MR. BURT:    I'm sorry?

13               THE COURT:    Are we done with the photos?       I just

14   have one question.

15               MR. BURT:    Yes, Your Honor.

16               THE COURT:    Are you under any obligation,

17   confidentiality obligation to the Bureau of Prisons with

18   respect to these photos that I should also respect?

19               THE WITNESS:    I should defer that question to Mr.

20   Burt.    I think there is an order which has been signed.            And

21   I think it does probably --

22               MR. BURT:    I think the Court signed an order

23   regarding the photos that were taken at, during the tour,

24   the ones that are marked confidential in the program.            And

25   the agreement was that those photos would be used only in
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 39 of 50     78




1    this case and then destroyed after they are used.           I believe

2    I'm stating that correctly.

3                THE COURT:    Okay.

4                MR. BURT:    The photos that are not marked

5    confidential were provided in discovery.         I did not think we

6    have a confidentiality agreement as to those photos.           I

7    certainly have no objection to it though if that's what the

8    government wishes to do.

9                THE COURT:    All right.    Do you have a view about

10   that?    I just want to be sensitive to the BOP security

11   issues.

12               MR. BURNS:    That's very much appreciated, Your

13   Honor.    We did discuss with BOP counsel regarding the

14   photographs that were taken at Terre Haute last week.            And

15   those were subject to a protective order.          We're not aware

16   that there would be additional photographs described or used

17   in this hearing.     We would similarly request that they be

18   considered under the same protective order that exists.

19               THE COURT:    All right.    And then I haven't got it

20   in the forefront of my mind, that provides for a sealing?              I

21   just don't want them disseminated if the understanding is

22   they wouldn't be.

23               MR. BURNS:    That's correct, Your Honor.       They can

24   be used in this hearing and admitted as exhibits, but not

25   disseminated beyond that.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 40 of 50   79




1                 THE COURT:   So I'll seal them in the Court's

2    record.

3                 MR. BURNS:   Thank you, Your Honor.

4                 THE COURT:   Thank you.

5                 MR. BURT:    Thank you.

6    Q.    So, going back to your definition of solitary

7    confinement, did you form an opinion as to whether the

8    conditions you've just described constituted solitary

9    confinement within the meaning of your definition here?

10   A.    Yes.   So I've asked to put the definition up again so

11   we can be reminded of it.

12                And, again, this is a definition, I've quoted the

13   Justice Department, but it's a commonly accepted definition

14   of what constitutes isolation or solitary confinement.

15                Clearly, even under the best of circumstances, the

16   prisoners who were in even phase two and who have been

17   authorized to have a workout partner and have access to the

18   leisure room, would qualify as being prisoners held in

19   isolation or under solitary confinement.

20                The best case scenario in the SCU is 23 hours a

21   day alone or with other prisoners that limits their contact

22   with others.     Most of the prisoners in that unit are

23   experiencing solitary confinement for even more than 23

24   hours a day.     If you have only an hour a day, five days a

25   week, out of your cell, that averages out to more than 23
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 41 of 50   80




1    hours a day in your cell.

2    Q.    And are there certain ways in which the conditions here

3    actually constitute a harsher version of solitary than what

4    you've been describing?

5    A.    I think so.    And I've listed them on the next slide.

6    Q.    Would you elaborate on that?

7    A.    Yes.   It, the core of solitary confinement and the core

8    pain and suffering that people experience is from social

9    depravation.     But there are aspects of it that, I think,

10   makes some units a little bit different than others.

11                And on most dimensions that I can think of this

12   unit, and certainly for prisoners on phase two, but even

13   those on phase three, really falls into the harsher version

14   of or instance of solitary confinement.         It's not a

15   particularly benign unit in terms of the way it's

16   architecturally structured in terms of the procedures which

17   people are subjected to.

18                So I've listed here, I've talked as we were going

19   through it, that these are solid doors with small windows on

20   the outside.     So you have very limited opportunity to even

21   look out at what's going on inside, inside the housing unit.

22                A number of prison solitary confinement units, and

23   I alluded to this earlier, actually have open bars.           And you

24   have the experience oftentimes when you go into one of those

25   units prisoners who hear the gate opening in the unit will
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 42 of 50       81




1    put a mirror out of their cell to see whose coming in,

2    coming into the unit.      So you have this, you have this

3    experience where when you walk in there are people trying to

4    figure out whose coming onto the unit.         And they have their,

5    a mirror in their hand looking out their cell to see whose

6    coming down the walkway.

7                That's a, you know, a way of, you know, very

8    minimal way of participating in what's taking place in the

9    environment.

10               Prisoners in these units, needless to say, don't

11   have that opportunity.      And they -- what happens is you

12   basically withdraw further into yourself when you have no,

13   you have no connection whatsoever to what's going on in the

14   hallway even.     Even at the level of looking at what's going

15   on in the hallway, when somebody walks by, I mean, when I

16   walked by, for example, there was not even any -- nobody

17   even acknowledged the fact that anybody was in the hallway,

18   let alone come up to the glass of their window and look out

19   to see who was there.      I mean, these are prisoners who have

20   learned simply to withdraw further into their cell.

21               The, you know, I've said here on the second item

22   that these are prisoners who rarely leave their cells.               I

23   talked a moment ago about the feature of showering in your

24   cells, which, again, in a modest way, but nonetheless,

25   limits even incidental social contact that you might have or
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 43 of 50   82




1    opportunities to get out of your cell on a regular basis.

2                These are underpopulated units.        You know, in,

3    from a prison management perspective that's a good thing.

4    Prisons that are overcrowded are hard to manage.           But from a

5    perspective of isolation it's a bad thing because it means

6    that you can be separated by several cells even from anybody

7    who is similarly isolated.       So the opportunity to talk to

8    somebody through a wall, as limited and difficult as that

9    may be, is impossible in an environment where there are two

10   or three cells that, in between you.         And that's the norm in

11   this unit.    It's about half full or somewhat less than that.

12               And, you know, the one unit that I talked to you

13   about already, at A Run, the first housing unit, has almost

14   no one in it.     And those prisoners are about as isolated

15   from human beings as anybody could be.

16               The fourth thing I've listed here is there's no

17   view of the outside world, horizon, or nature of any kind.

18   This may sound like a little thing, but prisoners will tell

19   you that being deprived the opportunity to actually see or

20   experience nature in any way, even to see it or touch it, is

21   not necessarily quite as painful as the inability to touch

22   other human beings or to connect to them.          But prisoners do

23   experience this as a, as a painful form of deprivation.

24               This unit doesn't even allow prisoners to see

25   outside.    And that's unusual.      Usually there's a little,
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 44 of 50   83




1    there's a little sliver of window in the back of a cell that

2    people can look out of if they want to.         And, you know, it

3    doesn't necessarily look out into a pleasant vista, but they

4    can at least see the outside world.         Or not necessarily the

5    outside world, but a world outside of their cell.

6                The prisoners in this unit really don't get an

7    opportunity to see anything on a regular basis except what

8    exists inside that unit.       And even when they go to the yard

9    they can't see anything other than walls and a sky overhead,

10   certainly, but no other, but no other view of anything else

11   beyond that, beyond that unit.

12               And then I put down here the no contact visiting,

13   which is not unusual.      This is the norm in many solitary

14   confinement units.      But there is an additional issue here,

15   which is that as the federal facility, this is a facility

16   that houses people from around the country.

17               So prison, many prisons are located in remote

18   areas of different, of whatever state they are located in.

19   And the distances that visitors have to travel are sometimes

20   daunting within a state.       But if you take into consideration

21   the fact that this, this is, the federal prison, this is a

22   prison that serves the entire United States.

23               I looked on the Death Penalty Information Center,

24   which identifies the, the place from which the prisoners on

25   death row in the federal system were sentenced.
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 45 of 50   84




1                The death row is located in Indiana.        There's only

2    one prisoner from Indiana on death row.         All of the other

3    prisoners are from other states.

4                So you take into account the fact that these are

5    non-contact visits and, and the, the limitation, the limited

6    nature of the visiting itself, the kind of experience that a

7    visitor would have visiting somebody on a non-contact basis.

8    And then the geographical distances that many, if not most

9    of the families, would have to travel in order to, in order

10   to reach this place, it, it, it's a severe environment in

11   the sense that the, that the visiting is going to be very

12   challenging in an environment like this.

13               The day I was there, for example, there was nobody

14   visiting.    I can't, I mean I don't have any sense of how

15   often visits occur, but I, I would expect to see that these,

16   that the combination of the non-contact visits and the long

17   distances involved would make it unlikely that people would

18   be getting very many visits.

19   Q.    On top of those factors that you just discussed, are

20   there unique aspects of the fact that this is a federal

21   death row that add to the traumatic effects that you are

22   talking about?

23   A.    Yeah, there are several additional issues.          I also

24   tried to, tried to calculate from the Death Penalty

25   Information Center the period of time, the length of time
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 46 of 50   85




1    that people are spending, have spent in this unit.           So

2    there, at the time that they calculated this figure, and I

3    think it was in 2015 was the latest data they had, there

4    were 62 death sentenced prisoners in the United States.

5                Now, the reason -- the reason for the difference

6    between 62 and 52 the day I was there, some of it has to do

7    with people like Mr. Fell who are elsewhere.          So even though

8    they are still on a sentence of death they are not housed at

9    that unit.    But just from their, from the calculation of the

10   date that they entered I was able to determine that 39 of

11   the 62 death sentenced prisoners have been housed in the SCU

12   for 10 years or longer.       Ten of them have been there for 18

13   years or longer, they are approaching their 20th or second

14   decade at this facility.

15               Two things about that.      One is that those are

16   long, those are long terms.       We're not talking -- remember I

17   started earlier by saying prolonged has been defined by some

18   groups as four weeks or longer.        We're talking about people

19   who, most, the great majority of whom have been there 10

20   years and some, you know, significant number of them have

21   been there 18.     But even perhaps more importantly, or

22   equally important, it's intended to be a permanent isolated

23   confinement.     So these are not people who have any

24   expectation of coming to the end of their time in solitary

25   confinement because they are going to, because they've moved
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 47 of 50   86




1    through a step process or they've behaved well, or

2    they've -- this is intended to be a -- the permanent

3    conditions of their confinement until and unless the time of

4    their execution.

5                And that's, that's the kind of indefinite duration

6    of solitary confinement that, along with the actual amount

7    of time someone is spending there, is recognized by, by most

8    of us who study these issues as an added stressor, an added

9    part of the trauma that people experience.          That you, you

10   have really no expectation that if you just do -- if you

11   move through the right steps or you behave yourself or you

12   engage, you do this program that you can control your own

13   fate.

14               These are people who, who realize that absent the

15   intervention of the courts on some other dimension of their

16   life over which they have no control they are going to be

17   there permanently.

18               And then, you know, I've put what is perhaps

19   obvious, but I think important to emphasize, these are not

20   people who are just or only in solitary confinement, as

21   onerous and psychologically damaging as that can be, but

22   they are all living under the additional stress of a

23   pending, if not impending, death sentence and the associated

24   stress and terror and uncertainty that comes with that.

25   Q.    Justice Breyer, in his Glossip dissent, in that portion
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 48 of 50   87




1    you had quoted there, refers to the element of uncertainty.

2    And we talked a little bit earlier about inmates who are

3    given a sentence of death, an execution date and then moved

4    off that phase three.

5                 What role does uncertainty play in the process you

6    are describing here?      And is there a literature that speaks

7    to that issue?

8    A.    Yes.   There is broad literature that speaks to the

9    issue of uncertainty and how uncertainty adds to the stress

10   and pain of aversive experiences or aversive events in

11   people's lives.

12                Basically it intensifies the painfulness of the

13   experience because it makes it difficult for people to

14   adjust to whatever reality they are going to be forced to

15   adjust to.    They don't know their status.        They don't know

16   their state.     They don't know what's going to happen to them

17   or when it's going to happen to them.

18                And, you know, there's a literature well beyond

19   the death penalty and the issues, the specific issues we're

20   talking about.     But showing when people are in situations

21   where punishment is going to be applied, for example, not

22   knowing when the punishment is going to occur is much more

23   psychologically aversive or painful than if you actually

24   have predictability.

25                In fact, some of the studies have involved
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 49 of 50   88




1    something, where you have this experience repeatedly, it's

2    called, a phenomenon that's called learned helplessness,

3    where people are, they -- the bad things that happened to

4    them are so unpredictable that they give up really trying to

5    adjust to them or control them.

6                 So broad literature shows that uncertainty,

7    uncertainty about a negative event or painful event, a

8    punishment or punishment event adds to the painfulness of

9    it.

10   Q.    Did some of that literature come out of tortured

11   situations?

12   A.    It does.    It absolutely does.     I mean, you, one of the

13   things that -- torture protocols involved is imposing a

14   unpredictable routine.      So somebody never knows when it's

15   going to happen and they never know exactly what's going to

16   happen.    And the idea is that that makes it all the more

17   difficult -- all the more painful and also all the more

18   difficult to resist.

19   Q.    So has that been studied in relation to the victims of

20   that kind of trauma and what happens to them?

21   A.    Yes.   And the notion is this is part of the learned

22   helplessness phenomenon that I talked about a moment ago.

23   That what -- basically, it certainly doesn't happen to

24   everybody, but it is designed to produce learned

25   helplessness and undermine a person's ability to resist or
     Case 2:18-cr-00292-DWA Document 166-1 Filed 12/23/19 Page 50 of 50   89




1    withstand what they are being subjected to.

2    Q.     All right.

3                MR. BURT:    Unless the Court had questions, I

4    wanted to turn to the second area of your testimony which is

5    the death qualification process.

6                THE COURT:    For the jurors?     The death

7    qualification with respect to the jurors?

8                MR. BURT:    Correct.

9                THE COURT:    I was thinking maybe we should hear

10   from the government at this point on this issue so we get

11   people close in time.

12               MR. BURT:    Sure.

13               THE COURT:    You guys prepared for that?       Is that a

14   good idea?

15               MS. JIMENEZ:    That's fine.     Can I just take a

16   moment to organize?

17               THE COURT:    Take your time.     I know I sprung it on

18   you.

19               CROSS EXAMINATION BY MS. JIMENEZ:

20   Q.     Good morning, Dr. Haney.

21   A.     Good morning.

22   Q.     So you talked a little bit about your background and

23   your education.     I just want to clarify a couple of things.

24   You do hold a JD but you are not a practicing attorney,

25   correct?
